Defendants Gee Long, Jew Har and Wong Lung were informed against for the crime of murder jointly with B.W.L. Sam and Shew Chin. The three first named were tried together, and the jury returned a verdict of murder in the first degree, fixing the death penalty against each of them. They have appealed from the verdict and the judgments rendered thereon. The record is practically the same as that in the case of B.W.L. Sam v.State, No. 663, ante, p. 383, 265 P. 609, and it was stipulated by counsel that the cases should be briefed, argued and considered by the court together. For the reasons stated in the Sam case, supra, the judgment of the trial court is affirmed. *Page 421